Citation Nr: 0721448	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  00-00 163	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as peptic ulcer disease and gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active service from December 1973 to 
December 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Milwaukee, 
Wisconsin.  In May 2003, the claims folder was transferred to 
the VA Regional Office (RO) in Jackson, Mississippi.

The Board notes that the veteran presented testimony in June 
2000 during a hearing on appeal at the RO before a hearing 
officer, as well as in March 2004 during a video conference 
hearing before the undersigned Veterans Law Judge (VLJ). 
Copies of the hearing transcripts issued following the 
hearings are of record.

In July 2004 and again in April 2006 the Board remanded this 
matter to the RO for further development. Such has been 
accomplished and this matter is now returned to the Board for 
further consideration.

The veteran in a statement received in May 2007 has indicated 
that he wished to amend the claim to include a claim for 
entitlement to service connection for gastritis.  The Board 
has included this as part and parcel of the gastrointestinal 
disorders claim.  


FINDINGS OF FACT

1.  The competent medical evidence reflects that there is no 
current peptic ulcer disease.  

2.  The competent medical evidence reflects it is more than 
likely that the veteran's current gastrointestinal disorder 
is chronic gastritis that is related to his alcohol abuse.  


CONCLUSION OF LAW

A gastrointestinal disorder, to include peptic ulcer disease 
and gastritis, was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.301(a), 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection was received in September 1998.  
Following adjudication of the claim in April 1999, the RO, 
provided initial VA notice as it applies to this claim, in a 
June 2003 letter.  In this letter, the veteran was told of 
the requirements to establish service connection, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c) (2006).  In this case, all identified and 
available evidence has been obtained, including all relevant 
treatment records, and examination reports.  This matter was 
remanded in July 2004 and again in April 2006 for additional 
development, including a VA examination, the records of which 
are now associated with the claims file.  The VA stomach 
examinations of February 2007 and the included review of the 
records and examination of the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson,   19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
earlier effective date or an increased initial rating.  
However, since service connection is being denied for this 
claim, the failure to send such a letter is harmless error.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as ulcers, is manifest to 
a compensable degree within a year of discharge, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Direct service connection may not be granted when a 
disability was the result of the veteran's own willful 
misconduct or, for compensation claims filed after October 
31, 1990, the result of the veteran's abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(a) (2006).  The Board notes that, 
in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g 
en banc denied, 268 F.3d 1340 (2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that 38 U.S.C.A. § 1110 does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service- 
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connection disability, such as PTSD.  In that case, 
however, the Federal Circuit explained that 38 U.S.C.A. § 
1110 precluded compensation for primary alcohol abuse 
disabilities and for secondary disabilities (such as 
hepatitis) that result from primary substance abuse. Id. at 
1376.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran contends that he is entitled to service 
connection for a gastrointestinal disease to include peptic 
ulcer disease and gastritis.

Service medical records reveal that the veteran's December 
1973 entrance examination was negative for any 
gastrointestinal abnormalities except for a small umbilical 
hernia that was noted to be asymptomatic.  The accompanying 
report of medical history was negative for stomach, liver or 
intestinal trouble.  In June 1975 he was hospitalized for 
complaints of left flank pain and seemed to have been 
drinking with the smell of liquor on his breath.  He 
underwent upper gastrointestinal series (UGI) and was 
diagnosed with rule out lesser curve gastric ulcer in the 
antrum.  The hospital records reveal that he was hospitalized 
from June 13, 1975 to June 24, 1975 for complaints of 
cramping and intermittent abdominal pain in the upper abdomen 
along with some nausea and vomiting.  He also had poor 
appetite and 13 pound weight loss in 4 months.  His medical 
history was significant for being a heavy wine and beer 
drinker intermittently.  He was noted to have an X-ray taken 
in Germany which was inadequate for diagnosing an ulcer.  UGI 
was said to have found a greater curvature gastric ulcer.  
Physical examination revealed his abdomen was soft and flat, 
with no masses, tenderness or organomegaly.  Rectal 
examination was normal.  The UGI done during his hospital 
stay was noted to reveal gastritis and superficial erosions 
but no ulcer.  Biopsy of the gastric mucosa also showed 
chronic inflammatory changes.  The treating physicians 
recommended hourly antacids for the veteran and for him to be 
taken off all products containing aspirin and alcohol.  
Gastritis was diagnosed.  The hospital records reflect that 
the gastritis was probably due to alcohol and aspirin excess.  
His November 1975 separation examination was negative for any 
gastrointestinal abnormalities except for a small umbilical 
hernia that was noted to be nearly asymptomatic, and which 
the veteran did not want repaired.  The accompanying report 
of medical history was negative for stomach, liver or 
intestinal trouble.  

VA treatment records reveal treatment for stomach complaints 
in the late 1970's.  He also underwent a herniorrhaphy in 
January 1978 for a congenital umbilical hernia.  In May 1978 
he gave a history of stomach pain with a history of hernia 
operation 3 months ago and claimed he never had such pain 
until a month ago.  The assessment was that this was not a 
serious problem.  In July 1978 he complained of red blood in 
his stools and was diagnosed with hemorrhoids.  In April 1979 
he was seen for complaints of upset stomach and vomiting and 
assessed with abdominal pain.  In October 1980 he was 
diagnosed with probable viral gastroenteritis.  

An April 1980 entrance examination for the National Guard was 
negative for any significant abdominal findings except for a 
surgical scar of the umbilicus and he denied any history of 
stomach or intestinal trouble.  

VA treatment records after service are significant for 
treatment for long term alcohol and drug abuse from the 
1980's through 2004.  In addition to the alcohol problems 
documented in detail, he is noted to have also been treated 
for various gastrointestinal complaints over the years.  An 
October 1985 UGI revealed findings in the duodenal bulb folds 
consistent with hypertrophied Brunner's glands.  In June 1987 
he was treated for diarrhea symptoms and vomiting determined 
to be virus-related.  In May 1988 he was seen for complaints 
of vomiting blood and also gave a history of having drank a 
half pint of alcohol.  He was diagnosed with probable 
gastritis, suspected alcohol abuse.  A UGI of June 1988 was 
normal except for a sliding hiatal hernia and non stenotic B-
ring.  There was no evidence of gastroesophageal reflux or 
esophagitis.  His stomach, duodenal bulb, loop and small 
bowel was normal.  

Most of the VA treatment records from the 1990's focused on 
alcohol/drug treatment and other problems with little 
reference to gastrointestinal disorders.  Among those that 
did address such gastrointestinal issues, a December 1995 
record revealed complaints of a 2 year history of stomach 
pain made worse with fatty foods and milk products.  A 
history of peptic ulcer disease and hiatal hernia was 
reported as well as possible pancreatitis.  The assessment 
was possible gastroesophageal reflux disease (GERD), 
cholestatic disease.  A March 1999 abdomen series was noted 
to be normal.  

The report of an April 1999 VA general medical examination 
gave a history of the veteran being diagnosed with a 
gastrointestinal bleed in 1974 and hospitalized for this in 
service.  He reported that he had a March 1999 emergency room 
visit for stomach cramps and was prescribed Zantac.  He also 
reported a recent onset of diarrhea but had recently used 
antibiotics.  He vomited one week ago but denied blood in it.  
Physical examination revealed complaints of some tenderness 
on the right side with deep palpation.  His abdomen was soft 
and round with bowel sounds, no mass or organ enlargement.  
The documentation of the October 1994 was said to support a 
diagnosis of sliding hiatal hernia without reflux, chronic 
duodenal ulceration and chronic peptic changes of the 
duodenum.  

The veteran's June 2000 RO hearing testimony described how he 
was treated in the service for stomach problems including 
gastrointestinal testing and indicated that he was told he 
had peptic ulcers.  He indicated that the doctor treating him 
told him it was from drinking alcohol.  

VA treatment records from 2002 through 2004 reflect continued 
treatment for a widening variety of gastrointestinal 
problems.  An October 2002 periodic physical revealed 
positive complaints of abdominal pain sensation of sticking 
in the lower third, which he indicated he relieved by 
drinking soda.  His chronic problems included GERD, for which 
he took medication which did not help.  He denied pain, but 
had a bloating feeling 4-6 days a week.  He reported 
dysphagia with meat for 2 years and a past history of 
vomiting a small amount of blood a year ago with no workup.  
He indicated he had reflux since 1974, last scoped in 1974.  
The assessment was esophageal reflux.  In November 2002 and 
again in January 2003 he was seen for complaints of blood in 
his stools that was initially suspected to be due to internal 
hemorrhoids in November 2002, but by January 2003 was 
assessed as probably from diverticular disease.  He continued 
with complaint of rectal bleeding in February 2003 and was 
referred for a GI consult.  

In March 2003 he underwent a GI consult and gave a history of 
several decades of stomach problems including a diagnosis of 
peptic ulcers in 1974.  He complained of abdominal gas and 
bloating and severe indigestion.  He also claimed to have 2-3 
soft bowel movements per day and had some blood in his stool 
on and off since last fall.  He had no bleeding in a month 
and his hemorrhoids were noted to have swollen recently.  The 
assessment was dyspepsia and plans for further GI testing 
were made.  GI testing results from May 2003 revealed several 
findings on pathology reports including Brunner's gland 
hyperplasic on biopsy of the duodenum.  Pre-pylori and antrum 
pathologies of the stomach revealed mild chronic gastritis.  
There was no evidence of dysplasia or malignancy on the 
pathology reports for any areas addressed by pathology.  
Pathology did reveal findings of H. pylori.  

Lay statements submitted in July 2003 by the veteran's 
friends and family members indicate that these individuals 
recall him having no problems with his stomach prior to 
service, but that he developed stomach problems in service 
and has had them ever since.  

Records from July 2003 revealed the veteran to have a working 
diagnosis of functional bowel syndrome.  An addendum in July 
2003 indicated that a recent colonoscopy in Wisconsin showed 
diverticular disease.  A November 2003 sigmoidoscopy revealed 
a normal descending colon to rectum.  Also in November 2003 
he was said to have cut down his alcoholic intake to 2 days a 
week because he was not feeling well and his stomach was 
bothering him.  

In August 2004 he was again seen for complaints of bright red 
blood with a bowel movement and was noted to have a history 
of internal hemorrhoids.  An August 2004 addendum noted that 
previous notes indicated that the veteran had been worked up 
for hemotechezia and flexible sigmoidoscopy was negative in 
November 2003.  He reported having a colonoscopy in Wisconsin 
and being diagnosed with diverticuli.  

Records from January 2004 revealed the veteran to not have 
much trouble with bloating/nausea but reported having some 
dysphagia more with solid food.  There was no diarrhea or 
abdominal pain.  The diagnosis was dysphagia.  An addendum 
from January 2004 signed by the Chief of gastroenterology 
stated that the veteran was diabetic with vague upper GI 
symptoms of dyspepsia versus dysphagia, rule out 
GERD/stricture/gastroparesis.  This doctor agreed that 
further evaluation and testing was indicated.  

The veteran testified at his videoconference hearing of March 
2004 that he was treated in service for stomach problems 
which he continues to have.  He denied any stomach problems 
prior to service.  He indicated that there were sufficient 
records to show treatment for his stomach problems in 
service.  

A September 2004 emergency room report revealed complaints of 
abdominal pain around the navel, with a knot in the area 
noted.  He also complained of burning urination.  The 
diagnosis was scar tissue on the abdomen versus urinary tract 
infection.  

The report of a February 2007 VA stomach and duodenum 
examination revealed complaints of abdominal pain and 
primarily nausea.  He initially had such complaints when he 
was in the service and claims file review including service 
medical records showed that in 1975 he had an 
esophagogastroduodenoscopy (EGD) showing gastritis but no 
ulcer.  He was drinking heavily at the time and was using 
aspirin for headaches and it was the feeling of the examiner 
that he had gastritis on that basis.  He was treated with 
medication.  He has had some intermittent symptoms since that 
time.  A repeat EGD in 2003 did not show any evidence of 
gastritis or ulcer although a duodenal biopsy was positive 
for H. pylori.  He also had some intermittent rectal bleeding 
but it was bright red of the type associated with hemorrhoids 
and he has not had any melena or hemaemesis or required any 
transfusions.  His omeprazole dose was increased from 20 to 
40 milligrams daily one year ago.  Since then though he has 
had frequent nausea, but no emesis and no recent rectal 
bleed.  His weight has actually increased and he has been 
dieting and exercising to lose weight from 211 to 196 pounds.  

Physical examination revealed him to be well nourished and 
his abdomen was soft and flat.  It was slightly tender to 
firm palpation in the epigastric area but no enlargement of 
the liver or spleen was noted and no abdominal masses were 
noted.  He was diagnosed with chronic gastritis.  The 
examiner's opinion was that the veteran has clearly had 
problems with alcoholism on and off since his active duty 
time.  He clearly has continued intermittent gastritis but 
did not have a current diagnosis of peptic ulcer disease that 
the examiner could find in the chart.  He did have evidence 
of H. pylori infection on one occasion but the examiner could 
not establish a diagnosis of peptic ulcer disease at this 
time.  It would be impossible to say without resorting to 
speculation whether the gastritis found in 1975 was due to 
excessive alcohol consumption or not but it more likely than 
not was the case.  It was also likely that continued alcohol 
abuse after discharge from service is a factor in the 
continuation of his peptic symptoms.  

Based upon a review of the evidence, the Board finds that 
service connection is not warranted for a gastrointestinal 
disorder to include peptic ulcer disease and gastritis.  The 
preponderance of the medical evidence reflects that the 
gastrointestinal problems treated in service and diagnosed as 
gastritis were more likely than not related to his alcohol 
abuse.  The service medical records showed that the veteran 
was involved in alcohol abuse at the time of treatment for 
his gastrointestinal problems.  The evidence reflects a long 
history of alcohol abuse.  The examiner from the February 
2007 VA examination had an opportunity to review the claims 
file and examine the veteran and provided an opinion that the 
veteran has intermittent gastritis that is more likely than 
not related to ongoing alcohol abuse.  There is no current 
medical evidence of PUD.  As the evidence reflects that his 
claimed gastrointestinal disability of gastritis has been 
found to be more than likely the result of his abuse of 
alcohol, service connection for this is not warranted.  38 
C.F.R. § 3.301(a) (2006).

As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

Service connection for a gastrointestinal disorder claimed as 
peptic ulcer disease or gastritis is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


